TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00530-CV



                    Terry Christopher Bounds and Diana Bounds, Appellants

                                                  v.

       Bounds and Pinto Marketing, Inc. d/b/a Canyon Lake Visitors Bureau and
         f/k/a/ PBC Marketing Company; Austrends, Inc.; and Randy Osherow,
   Trustee of the Chapter 7 Bankruptcy Estate of Terry Christopher Bounds, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
       NO. D-1-GN-13-002131, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               We withdraw our opinion dated December 5, 2013, abating this appeal. The

appeal is reinstated. We will, however, grant appellants an extension of time to file their brief until

January 13, 2014.

               It is so ordered December 12, 2013.



Before Chief Justice Jones, Justices Pemberton and Goodwin